DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Response to Amendment
The Amendment filed on 09/02/2022 has been entered. Claims 11 and 12 were cancelled. Claims 1-10 and 13-15 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every 112(b) rejections.  
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections for claims 1-10 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 1 recites “a hub having … a hollow cylindrical region outward of the rotor hub flange”. The drawings, including figures 2 and 3 show cylindrical region 120 of hub 114 that is further away from the rotor blade 108 than rotor hub flange 115. In reference to the hub, the outward direction is the direction toward the blade because the blade is located outside the hub (see figure 1). Therefore, the drawings only show a hollow cylindrical region 120 of hub 114 that is inward of rotor hub flange 115. Therefore, the claimed hollow cylindrical region outward of the rotor hub flange must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a hub having … a hollow cylindrical region outward of the rotor hub flange”. This limitation is not supported by the original disclosure of the application. The specification is silent of this feature. The drawings, including figures 2 and 3 show cylindrical region 120 of hub 114 that is further away from the rotor blade 108 than rotor hub flange 115. In reference to the hub, the outward direction is the direction toward the blade because the blade is located outside the hub (see figure 1). Therefore, the drawings only show a hollow cylindrical region 120 of hub 114 that is inward of rotor hub flange 115. During the telephone interview with Applicant’s Attorney Karen Henckel on 11/1/2022, Applicant admitted the error and confirmed applicant’s intention for the abovementioned limitation was “a hub having … a hollow cylindrical region inward of the rotor hub flange”.  For purposes of this examination, this limitation is interpreted as “a hub having … a hollow cylindrical region inward of the rotor hub flange” as the application has written description support for a hollow cylindrical region inward of the rotor hub flange.
Claims 2-9 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the contact face of the rotor blade flange” without a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “a contact face of the rotor blade flange. Claim 6 also recites “the contact face of the second bearing ring” without a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “a contact face of the second bearing ring”.
Claim 9 recites “an end portion with a rotor blade flange configured for hub-side mounting on a blade bearing, which is configured to connect, by a flange connection, to a bearing ring of a blade bearing of a wind turbine blade”. It is unclear if the thing configured to connect by a flange connection to a bearing ring of a blade bearing of a wind turbine blade is the blade bearing itself or the rotor blade flange. Because figure 2 shows rotor blade flange 112 connected to second bearing ring 20 via a flange connection by bolt 24, this limitation is interpreted as “an end portion with a rotor blade flange configured for hub-side mounting on a blade bearing, wherein the rotor blade flange is connected to a bearing ring of the blade bearing by a flange connection”.
Claim 10 recites “the rotor blade hub” without a proper antecedent basis. For purposes of this examination this limitation is interpreted as “the hub”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 13 recites the rotor blade bearing according to claim 10, wherein the second contact face corresponds to the contact face of the second bearing ring. Claim 10 recites the second contact face of the extension portion has a shape that corresponds to a shape of a contact face of the second bearing ring. Therefore, claim 13 does not have any limitation that further limits from claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroppel (U.S. Patent No. 9,879,656).

As per claim 10, Schroppel discloses a rotor blade bearing for mounting a rotor blade on a hub, the rotor blade bearing comprising:  at least one first bearing ring (8; figure 6) which is arranged on a hub side and connected to the rotor blade hub by a first flange connection (middle connecting element 8 connected to the rotor hub flange via a bolted connection; figure 6); and  a second bearing ring (connecting element 7) which is arranged on a rotor blade side and connected to a rotor blade flange (73) by a second flange connection (as shown; figure 6), wherein the blade bearing comprises an extension portion (91) for extending a clamping length of the second flange connection (connecting element 7 is made of upper ring and a lower ring, i.e., the upper ring being an extension portion to extend a clamping length; figure 6), wherein the extension portion comprises a first contact face on the rotor blade side and a second contact face, wherein the first contact face is larger than the second contact face (the upper surface (first contact face) of the upper ring (extension portion) is larger than the lower surface (second contact face); figure 6), and wherein a contact face of the rotor blade has a shape that corresponds to a shaped of the first contact face of the extension portion, and the second contact face of the extension portion has a shape that corresponds to a shape of a contact face of the second bearing ring (the upper surface and the lower surface of the upper ring (extension portion) of connecting element 7 are flat, i.e., the shape corresponding to the flat surfaces of blade 4 and the lower ring; figure 6).

As per claim 13, Schroppel discloses the rotor blade bearing according to claim 10, and further discloses wherein the second contact face corresponds to the contact face of the second bearing ring (the lower surface (second contact face) of the upper ring of connecting element 7 engages the upper surface of the lower ring of connecting element 7; figure 6).

As per claim 14, Schroppel discloses the rotor blade bearing according to claim 10, and further discloses wherein the second bearing ring comprises the extension portion (connecting element 7 comprises the upper ring (extension portion); figure 6).

As per claim 15, Schroppel discloses the rotor blade bearing according to claim 10, and further discloses wherein the second flange connection is a rotor blade longitudinal bolt of the second flange connection (screw 21 shown; figure 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroppel in view of Quell et al. (U.S. Pre-Grant Publication No. 2009/0263250), hereinafter “Quell”.

As per claim 1, Schroppel discloses a wind turbine, comprising: a hub (3; figure 6) having a rotor hub flange (see annotated figure 6 below) configured to connect with a rotor blade (4) and a hollow cylindrical region inward of the rotor hub flange, the hollow cylindrical region having with a first mean circumference (see annotated figure 6 below); 
a rotor blade (4) mounted rotatably on the hub (via blade bearing 5) and having a blade body extending in a longitudinal direction of the rotor blade (as shown; figure 6), the blade body having a hub-side end portion that is shaped as a hollow cylinder and having a second mean circumference (see annotated figure 6 below); and 
at least one blade bearing (blade bearing 5 having connecting elements 6-8; figure 6) for supporting the rotor blade on the hub (as shown; figure 6), at least a portion of the at least one blade bearing having a constant thickness (as shown; figure 6) and having: 
a first bearing ring (8) arranged at a hub side and connected by a first flange connection to the rotor hub flange (as shown; figure 6), wherein the first flange connection comprises at least one hub longitudinal bolt arranged on a first circumference coaxially to the blade bearing (as shown; figure 6); and 
a second bearing ring (6 or 7) arranged at a rotor blade side and connected by a second flange connection (via screw 21) to a rotor blade flange (73), wherein the second flange connection has at least one rotor blade longitudinal bolt (21) arranged on a second circumference coaxially to the blade bearing (see annotated figure 6 below), wherein a first radial offset is formed between the first mean circumference and the first circumference coaxially to the blade bearing, and a second radial offset is formed between the second circumference coaxially to the blade bearing and the second mean circumference (see annotated figure 6 below).


    PNG
    media_image1.png
    795
    723
    media_image1.png
    Greyscale



Schroppel does not explicitly teach wherein the blade body is a laminate extending in a longitudinal direction of the rotor blade, the blade laminate having a hub-side end portion that is shaped as a hollow cylinder and having a second mean circumference.
Quell is an analogous prior art in that it deals with rotor blade root connection to the hub. Quell teaches wherein the blade body is a laminate extending in a longitudinal direction of the rotor blade, the blade laminate having a hub-side end portion that is shaped as a hollow cylinder and having a second mean circumference (cylindrical blade root 6 made of laminate material including the cylindrical hollow region for threaded connection; figures 2, 3, 10; paragraph [0062]). Quell teaches the laminate structure increases bearing stress resistance and advantageously influence on the tension ratio of the screw connection (paragraph [0062]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Schroppel’s blade body including the hollow cylindrical region in the root to incorporate Quell’s laminate structure as it would increases bearing stress resistance and advantageously influence on the tension ratio of the screw connection (paragraph [0062]).

As per claim 2, Schroppel, in view of Quell, discloses the wind turbine according to claim 1. Schroppel further discloses wherein the first bearing ring is an outer bearing ring, and the second bearing ring is an inner bearing ring arranged within the outer bearing ring, and the second circumference coaxially to the blade bearing is larger than the second mean circumference (alternatively, inner connecting element 6 can be interpreted as the second bearing ring which is located inward of middle connecting element 8 (first bearing ring); see annotated figure 6 above).

As per claim 3, Schroppel, in view of Quell, discloses the wind turbine according to claim 1. Schroppel further discloses wherein the second bearing ring (7) is an outer bearing ring, and the first bearing ring is an inner bearing ring arranged in the outer bearing ring, and the second circumference coaxially to the blade bearing is smaller than the second mean circumference (alternatively, outer connecting element 7 can be interpreted as the second bearing ring which is located inward of middle connecting element 8 (first bearing ring); see annotated figure 6 below).

    PNG
    media_image2.png
    795
    652
    media_image2.png
    Greyscale


As per claim 4, Schroppel, in view of Quell, discloses the wind turbine according to claim 1. Schroppel further discloses wherein the second bearing ring (7) comprises an extension portion for extending a clamping length of the at least one rotor blade longitudinal bolt of the second flange connection (connecting element 7 is made of has an upper ring (extension) and a lower ring; figure 6).

As per claim 5, Schroppel, in view of Quell, discloses the wind turbine according to claim 4. Schroppel further discloses wherein: the extension portion comprises a first rotor-blade-side contact face and a second bearing- side contact face, and the first rotor-blade-side contact face is larger than or equal to the second bearing-side contact face (the outer surface (first rotor-blade-side contact face) of the upper ring engaging blade 4 is larger than the inner surface (second bearing-side contact face) of the upper ring engaging the lower ring of connection element 7; figure 6) .

As per claim 6, Schroppel, in view of Quell, discloses the wind turbine according to claim 5. Schroppel further discloses wherein: the first rotor-blade-side contact face of the extension portion corresponds to the contact face of the rotor blade flange, and the second bearing-side contact face of the extension portion corresponds to the contact face of the second bearing ring of the blade bearing (the outer surface (first rotor-blade-side contact face) of the upper ring engages a surface of blade 4  and the inner surface (second bearing-side contact face) of the upper ring engages the lower ring; figure 6).

As per claim 7, Schroppel, in view of Quell, discloses the wind turbine according to claim 1. Schroppel further discloses wherein the blade bearing is a rolling bearing (spherical rolling elements 34, 35; figures 5, 6). It is noted that Schroppel explicitly teaches the blade bearing in the embodiment of Fig. 6 does not differ from the embodiment of Fig. 5 (column 15, lines 4-8). Therefore, the embodiment of Fig. 6 also has the spherical rolling elements 34, 35 of Fig. 5. 

As per claim 8, Schroppel, in view of Quell, discloses the wind turbine according to claim 1. Schroppel further discloses wherein the blade bearing is a roller bearing that is a cylindrical roller, spherical roller, or tapered roller bearing (spherical rolling elements 34, 35; figures 5, 6). It is noted that Schroppel explicitly teaches the blade bearing in the embodiment of Fig. 6 does not differ from the embodiment of Fig. 5 (column 15, lines 4-8). Therefore, the embodiment of Fig. 6 also has the spherical rolling elements 34, 35 of Fig. 5.

As per claim 9, Schroppel discloses a turbine rotor blade, comprising:  an end portion with a rotor blade flange (73; figure 6) configured for hub-side mounting on a blade bearing (blade bearing 5 having connecting elements 6-8; figures 5, 6), wherein the rotor blade flange is connected to a bearing ring (6) of the blade bearing (6-8) by a flange connection (via screw 21); and a blade body (4) which extends in a longitudinal direction of the rotor blade and in a region of a second end portion forms a hollow cylindrical shape (the longitudinal portion of blade 4 outward of aprons 73 and 74 forming a hollow cylindrical portion; figure 6), wherein the hollow cylindrical shape has a mean circumference (see annotated figure 6 below),  wherein the flange connection has at least one rotor blade longitudinal bolt (21) which is arranged on a circumference coaxially to the blade bearing (as shown; figure 6), and wherein a radial offset is formed between the circumference coaxially to the blade bearing and the mean circumference (see annotated figure 6 below).

    PNG
    media_image3.png
    790
    697
    media_image3.png
    Greyscale

Schroppel does not explicitly teach wherein the blade body is a laminate which extends in a longitudinal direction of the rotor blade and in a region of a second end portion forms a hollow cylindrical shape. 
Quell is an analogous prior art in that it deals with rotor blade root connection to the hub. Quell teaches wherein the blade body is a laminate extending in a longitudinal direction of the rotor blade, the blade laminate having a second end portion that is shaped as a hollow cylinder and having a second mean circumference (cylindrical blade root 6 made of laminate material including the cylindrical hollow region for threaded connection; figures 2, 3, 10; paragraph [0062]). Quell teaches the laminate structure increases bearing stress resistance and advantageously influence on the tension ratio of the screw connection (paragraph [0062]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Schroppel’s blade body including the hollow cylindrical region in the root to incorporate Quell’s laminate structure as it would increases bearing stress resistance and advantageously influence on the tension ratio of the screw connection (paragraph [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745